This action was brought by the plaintiffs,
surviving partners in the firm of Baylis & Sanborn, attorneys, in equity for an accounting against defendant Howard O. Wood, another attorney, upon plaintiffs’ claim that said attorneys were engaged in a joint venture in connection with services rendered and to be rendered in the general settlement of the estate of William J. Matheson, deceased. The executors of the estate employed the attorneys under an ultimate contract in writing providing for the payment of $300,000 for all services rendered and to be rendered to that estate upon the settlement thereof (excepting certain tax matters); which compensation, it was agreed, should be equally divided between Baylis & Sanborn and Howard O. Wood, and which sum was duly paid and thus divided. Thereafter, under a separate retainer to which Baylis & Sanborn were not parties, defendant Wood rendered to the estate additional services, in which Baylis & Sanborn did not participate, and on account thereof and of disbursements therein received from said estate, the further sum of $105,000, an accounting of which was demanded by plaintiffs and refused by defendant Wood; whereupon plaintiffs brought this action. The plaintiffs moved for summary judgment for the relief demanded in the complaint, for the striking out of the denials and of new matter in the form of admissions contained in the amended answer, of each of four separate defenses therein contained, and of the said amended answer, which motion was denied by order duly entered, from which order plaintiffs have appealed. Defendant Wood moved in effect for summary judgment in his favor dismissing the complaint, which motion was granted by an order upon which judgment was duly entered in his favor, from which order and judgment plaintiffs have appealed. Order denying plaintiffs’ motion for summary judgment and for other relief and order granting defendant’s motion for summary judgment and judgment entered thereon unanimously affirmed, with ten dollars 'costs and disbursements to the respondent. We are of opinion that under the undisputed facts there was no joint venture in the premises between the attorneys Baylis & Sanborn and defendant Howard O. Wood as to the amount involved in this action. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.